DETAILED ACTION
	Claims 1-5 and 8-10 are pending. Claims 1 and 2 have been amended and claims 6 and 7 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. 2016/0200702) in view of Tsubaki et al. (U.S. 2014/0199617).
Sakamoto et al. teaches a photoresist composition of the disclosure contains a Salt (I) and a resin having an acid-labile group referred to as resin (A) [0072] wherein the resin (A) has preferably one or more of the structural units (a1-0), (a1-1), (a1-2) and (a1-5), more preferably two or more of these structural units. Specifically, it has preferably the structural units (a1-1) and (a1-2) [0158-0159] which are the following:

    PNG
    media_image1.png
    314
    322
    media_image1.png
    Greyscale
[0105] wherein La1 and La2 each independently represent -O- or * -O-(CH2)k1-CO-O- in which k1 represents an integer of 1 to 7 and * represents a binding site to -CO-, Ra4 and Ra5 each independently represent a hydrogen atom or a methyl group, Ra6 and Ra7 each independently represent a C1-C8 alkyl group, a C3-C20, preferably C3-C18, alicyclic hydrocarbon group, or a group formed by combining them, m1 represents an integer of 0 to 14, n1 claim 1. Sakamoto et al. also teaches Salt (I) is the following:

    PNG
    media_image2.png
    160
    318
    media_image2.png
    Greyscale
[0015] wherein m is 0 [0020], Q1 and Q2 are fluorine atoms [0016], A1 is represented by the following:

    PNG
    media_image3.png
    115
    94
    media_image3.png
    Greyscale
[0022], and R2 is an acid-labile group [0016]. Sakamoto et al. does not teach the acid-labile group is a silane group.
However, Tsubaki et al. teaches a low molecular weight compound (B) (acid generator) having a site (X) capable of decomposing by an action of an acid (acid-labile) to generate a hydroxyl group or a carboxyl group can be represented by the following formula (I-2) [0025-0027]:

    PNG
    media_image4.png
    84
    378
    media_image4.png
    Greyscale
[0027] wherein R3 is a monovalent organic group [0030] such as the following:

    PNG
    media_image5.png
    67
    95
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    76
    122
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    98
    116
    media_image7.png
    Greyscale
  or 
    PNG
    media_image8.png
    84
    103
    media_image8.png
    Greyscale
 [0380]. Therefore, when the Salt (I) of Sakamoto et al. uses the group capable of decomposing by an action of an acid (acid-labile group) of Tsubaki et al. it is equivalent to an acid generator comprising a salt represented by formula (I) of instant claims 1-5 when Z+ is an organic cation, Q1 and Q2 are fluorine atoms or C1-C6 perfluoroalkyl groups, z is 0 to 6, R1 and R2 are hydrogen atoms, fluorine atoms, or C1-C6 perfluoroalkyl groups, L1 is a C2 alkanediyl group in which one methylene group is replaced by –CO- and one methylene group is replaced by –O-, W1 is a norbornanelactone ring, L2 is a C2 alkanediyl group in which one methylene group is replaced by –CO- and one methylene group is replaced by –O-, and R3-R5 are C1-C6 alkyl groups. Tsubaki et al. also teaches a first object of the invention is to solve the problems in techniques for improving performances in ultrafine processing of semiconductor devices using electron beams or extreme ultraviolet radiation (EUV rays) and a second object is to provide a forming method of a pattern high in sensitivity, improved in pattern collapse, and having an excellent form not accompanied by the occurrence of bite at the lower part of the pattern [0014]. Therefore, it would have been obvious to one of ordinary skill in the art modify the teachings of Sakamoto et al. with the specific group capable of decomposing by an action of an acid (acid-labile group) of Tsubaki et al. and arrive at the instantly claimed photoresist comprising a salt and resin through routine experimentation in order to achieve the optimum properties sought [0014].

	With regard to claims 9 and 10, Sakamoto et al. teaches a photoresist pattern can be produced by the following steps (1) to (5): (1) a step of applying the photoresist composition of the disclosure on a substrate, (2) a step of forming a composition film by conducting drying, (3) a step of exposing the composition film to radiation, (4) a step of baking the exposed composition film, and (5) a step of developing the baked composition film with an alkaline developer [0585-0590].
Response to Arguments
	Due to the amendment filed January 7, 2021 of instant claim 1, the 103 rejection over Tsubaki has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1. However, Tsubaki is still being used as prior art in combination with newly found prior art Sakamoto because Tsubaki continues to teach a silane group capable of decomposing by an action of an acid (acid-labile) for an acid generator (salt).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722